DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 9 December 2021 (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the arguments are not persuasive to overcome the rejection or arguments do not apply to any of the references being used in the current rejection(s). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8, 10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al. (US 2020/0184660 A1).

receiving first input image data for first domain and second input image data for a second domain, wherein the first and second domains are included in a plurality of preset domains (Shi discloses two domains comprising the first domain that consisted in Ex, Gx, using the element of X at Fig. 2 and ¶0046-0054. Moreover, Shi discloses the second domain that comprises Ey, Gy using the element Y at Fig. 2 and ¶¶0046-0054); and 
generating missing image data of a preset target domain by using a pre-trained neural network (Shi discloses a GAN including a convolutional neural network at ¶¶0072-0074)  that uses the first and second input image data as inputs (For each element X and element Y, a loss is calculated related to cross-cycle consistency as Lcc_x and Lcc_y at Fig. 2-208 and ¶¶0051-0053).   
b.	Regarding claim 3, Shi discloses wherein receiving the first and second input image data further comprises receiving information about the preset target domain (It is readily apparent and inherent that the information about the system in each first domain and second domain will received the information to calculate the Ex, Ey, Gx, Gy and the loss function at Fig. 2 and ¶¶0046-0054. Without the information, it is not clear how this system or process can work).  
c.	Regarding claim 6, Shi discloses a method of replacing missing image data, the method comprising: 
receiving input image data for at least two domains among multiple preset domains and information about a target domain (Shi discloses two domains comprising the first domain that consisted in Ex, Gx, using the element of X at Fig. 2 and ¶0046-0054. Moreover, Shi discloses the second domain that comprises Ey, Gy using the element Y at Fig. 2 and ¶¶0046-0054); and 
restoring missing image data of the target domain by using a pre-trained neural network that uses the input image data for the at least two domains and the information about the target 
d.	Regarding claim 8, claim 8 is analogous and corresponds to claim 6. See rejection of claim 6 for further explanation.
e.	Regarding claim 10, Shi discloses wherein the receiver is further configured to receive information about the preset target domain (It is readily apparent and inherent that the information about the system in each first domain and second domain will received the information to calculate the Ex, Ey, Gx, Gy and the loss function at Fig. 2 and ¶¶0046-0054. Without the information, it is not clear how this system or process can work).  
f.	Regarding claim 13, Shi discloses a method of replacing missing image data, the method comprising: receiving input image data for at least two domains from a plurality of preset domains (Shi discloses two domains comprising the first domain that consisted in Ex, Gx, using the element of X at Fig. 2 and ¶0046-0054. Moreover, Shi discloses the second domain that comprises Ey, Gy using the element Y at Fig. 2 and ¶¶0046-0054);; and 
generating missing image data of a preset target domain associated with the at least two domains from the plurality of preset domains by using a neural network trained with a predefined multi-cycle consistency loss (For each element X and element Y, a loss is calculated related to cross-cycle consistency as Lcc_x and Lcc_y after gone through several process (cycle) at Fig. 2-208 and ¶¶0051-0053).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2020/0184660 A1) in view of Park et al. (US 2019/0042883 A1).
a.	Regarding claim 2, Shi does not disclose all the previous claim limitations. However, Shi does not explicitly disclose all the limitations in claim 2.
  Zhang discloses wherein the pre-trained neural network is configured to combine fake image data in the preset target domain and real image data in the preset target domain, resulting in combined image data (Zhang discloses a generative image network that generates reconstructed image using the input sketch and fake sketch at Fig. 3-221 and ¶¶0041-0042), 
the pre-trained neural network is configured to generate the fake image data based on real image data in at least two domains of the plurality of preset domains (Zhang discloses a generative image network that generates reconstructed image and fake image using the input sketch and fake sketch at Fig. 3-221 and ¶¶0041-0043), and 
the pre-trained neural network is trained by using a multi-cycle consistency loss such that an image restored based on the combined image data is similar with the real image data (Zhang discloses “the loss functions 226 (e.g., the adversarial and cycle consistency loss functions) utilized by the GAN 220” at Fig. 2-226 and ¶0042 and 0044).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the generative image network and the loss function of Zhang to Shi’s two domain networks.
The suggestion/motivation would have been to “significantly improve the accuracy of the cross-domain mappings” (Zhang; ¶0042) and “accurately [identify] and [retrieve] authentic images” (Zhang; abstract).
b.	Regarding claims 7 and 9, claims 7 and 9 are analogous and correspond to claim 2. See rejection of claim 2 for further explanation.
s 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2020/0184660 A1) in view of Park et al. (US 2019/0042883 A1).
a.	Regarding claim 4, Shi discloses wherein the neural network includes at least one of a generative adversarial networks (GAN), a convolutional neural network, a convolution framelet based neural network (Shi discloses a GAN including a convolutional neural network at ¶¶0072-0074) . 
However, Shi does not disclose a multi-resolution neural network including a pooling layer and an unpooling layer. 
Park discloses a multi-resolution neural network including a pooling layer and an unpooling layer (Park discloses that the “convolutional network 500 represents an encoder-decoder network similar to a standard U-net type of convolutional network, where the encoder has two pooling layers 506 and the decoder has corresponding two unpooling layers 508” at Figs. 5-506 and 508 and ¶0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the convolutional network of Park to Shi’s two domain networks.
The suggestion/motivation would have been to “[support] extremely efficient implementation using powerful deep architectures for processing large datasets at high resolution” (Park; ¶0003).
b.	Regarding claim 5, the combination applied in claim 4 discloses wherein the neural network includes a bypass connection from the pooling layer to the unpooling layer (Park discloses skip connections that avoid from the pooling layers to the unpooling layers at Fig. 5-510 and ¶0057).
c.	Regarding claims 11-12, claims 11-12 are analogous and correspond to claims 4-5, respectively. See rejection of claims 4-5 for further explanation. 
Conclusion
Following is a list of references pertained to the claimed invention:
Zheng et al. (US 2019/0066281 A1): Systems and methods for generating synthesized images are provided. An input medical image of a patient in a first domain is received. A synthesized image in a second domain is generated from the input medical image of the patient in the first domain using a first generator. The first generator is trained based on a comparison between segmentation results of a training image in the first domain from a first segmentor and segmentation results of a synthesized training image in the second domain from a second segmentor. The synthesized training image in the second domain is generated by the first generator from the training image in the first domain. The synthesized image in the second domain is output. 
Fu et al. (US 2019/0295302 A1): methods and systems for image generation through use of adversarial networks. An embodiment trains an image generator comprising (i) a generator implemented with a first neural network configured to generate a fake image based on a target segmentation, (ii) a discriminator implemented with a second neural network configured to distinguish a real image from a fake image and output a discrimination result as a function thereof and (iii) a segmentor implemented with a third neural network configured to generate a segmentation from the fake image. The training includes (i) operating the generator to output the fake image to the discriminator and the segmentor and (ii) iteratively operating the generator, discriminator, and segmentor during a training period, whereby the discriminator and generator train in an adversarial relationship with each other and the generator and segmentor train in a collaborative relationship with each other.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/JOHN W LEE/Primary Examiner, Art Unit 2664